DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•    The following is a first, non-final office action in response to the communication filed 12/30/2020.
•    Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statements received 02/10/2021 and 02/16/2022 have been reviewed and considered.



Claim Objections
Claims 1, 3, 9, 13, and 18 are objected to because of the following informalities:

With regards to claims 1, 13, and 18, the limitation “from text description and image” (claim 1: line 3; claim 13: line 5; claim 18: line 4) appears to have a grammatical error. The limitation should likely read “from a text description and an image.”
With regards to claim 3, the limitation “garment outfit opinion” (line 2) appears to have a grammatical error. The limitation should likely read “one or more garment outfit opinions.”
With regards to claim 9, the limitation “a user purchased or reviewed” (line 4) appears to have a grammatical error. The limitation should likely read “a user who purchased or reviewed.”

Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-12 are directed to a process, claims 13-17 are directed to a machine, and claims 18-20 are directed to a manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
extracting attributes from a text description and an image of the inputted garment to obtain extracted attributes; 
querying a knowledge graph using the extracted attributes to obtain matched attributes; 
retrieving candidate products from a garment pool using the matched attributes; 
extracting features from the inputted garment and the candidate products; 
determining the target garment from the candidate products based on grading scores between the features of the inputted garment and the features of the candidate products; and 
recommending the target garment.
The above limitations recite the concept of providing fashion recommendations based on item features.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because making product recommendations is a sales activity. This is further illustrated in the Specification (page 1, lns. 14-17 and 25-30) describing the how the invention relates to recommendations in e-commerce. Independent claims 13 and 18 recite similar limitations as claim 1, and as such, independent claims 13 and 18 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 13, and 18 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1, 13, and 18 recite additional elements, such as a computing device, a system, a processor, a storage device storing computer executable code, and a non-transitory computer readable medium storing computer executable code. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 13, and 18 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 13, and 18 merely recite a commonplace business method (i.e., providing fashion recommendations based on item features) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 13, and 18 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 13, and 18 specifying that the abstract idea of providing fashion recommendations based on item features is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 13, and 18 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 13, and 18 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 13, and 18 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 13, and 18, these claims recite additional elements, such as a computing device, a system, a processor, a storage device storing computer executable code, and a non-transitory computer readable medium storing computer executable code. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 13, and 18 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 13, and 18 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 13, and 18 specifying that the abstract idea of providing fashion recommendation based on item features is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 13, and 18 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 13, and 18 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-12, 14-17 and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-12, 14-17 and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Additionally, claims 4-5, 15-16, and 20 further fall in the “Mathematical Concepts” grouping of abstract ideas, because they recite mathematical relationships, mathematical formulas or equations, mathematical calculations. Dependent claims 2-6, 8, 10-12, 14-16, and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 7, 9, and 17 further identifies additional elements, such as a convolutional neural network (CNN), a long-short term memory (LSTM), and a webpage. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-12, 14-17 and 19-20 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 13, and 18, dependent claims 2-12, 14-17 and 19-20 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180157681 A1), hereinafter Yang, in view of Forsyth et al. (US 20200311798 A1), hereinafter Forsyth.

In regards to claim 1, Yang discloses a method for recommending a target garment matching an inputted garment (Yang: [0096]; [0107]; [0111]), comprising: 
extracting, by a computing device, attributes from an image of the inputted garment to obtain extracted attributes (Yang: [0107] and Fig. 7 – “Operation 720…the image interpretation component 620 identifies a set of aspects representing one or more attributes of the object of interest within the at least one image…image interpretation component 620 may identify a pair of red pants as the object of interest in the at least one image. The image interpretation component 620 may identify the set of aspects as including attributes comprising a predicted style (e.g., ankle length pants), a color (e.g., red), a pattern (e.g., solid), a brand, a material (e.g., denim), a season (e.g., a season or portion of the year suitable for wearing the pants), and a clothing type (e.g., casual clothing and ‘bottoms’)”; [0089] and Fig. 7 – “In operation 710, the image component 610 receives at least one image depicting at least a portion of an object of interest…from a user device”);
querying, by the computing device, a knowledge graph using the extracted attributes to obtain matched attributes (Yang: [0109] and Fig. 7 – “the image interpretation component 620 determines one or more categories associated with at least one aspect of the set of aspects for inclusion in the category set. The image interpretation component 620 may compare the set of aspects to a global category set and selects the one or more categories for inclusion in the category set”; [0095] – “A category hierarchy tree may arrange each publications of a publication corpus into a hierarchy in accordance. In some example embodiments, the publication categories are then organized into a hierarchy (e.g., a map or tree), such that more general categories include more specific categories”; examiner note: the category tree is interpreted to be the knowledge graph);
retrieving, by the computing device, candidate products from a garment pool using the matched attributes (Yang: [0111] and Fig. 7 – “In operation 740, the signature match component 630 identifies a set of publications within a publication database. The signature match component 630 identifies the set of publications using the category set…signature match component 630 may search only a subset of publications associated with the one or more categories matching a category of the category set”; [0116] – “the publication is an item listing”; [0127-0128] – “operations of the method 1100 form part or sub-operations of operation 740…Where a publication includes, within the description or metadata of the publication, a category which matches one or more categories of the category set, the publication is selected for inclusion in the search”; see also [0107]);
extracting, by the computing device, features from the inputted garment and the candidate products (Yang: [0119] and Fig. 10 – “the image interpretation component 620 identifies a set of aspects representing one or more attributes of the object of interest within the at least one image”; [0121] and Fig. 10 – “for each publication of the set of publications, the aspect ranking component 640 identifies a set of metadata descriptors…category designations, item description information (e.g., brand, color, pattern, product, style, size, or condition designations), or other descriptive words, phrases, or user interface selections to describe the item represented by the item listing”);
determining, by the computing device, the target garment from the candidate products based on grading scores between the features of the inputted garment and the features of the candidate products (Yang: [0122] and Fig. 10 – “In operation 1040, the aspect ranking component 640 generates an aspect rankings score for each publication of the set of publications. The aspect ranking score is generated by performing a weighted comparison of the set of aspects of the object of interest and the set of metadata descriptors”; [0124] – “the aspect ranking component 640 retrieves the ranking score for each publication determined in operation 750”; the examiner notes the ranking is on the publications of step 750, and therefore is on the candidate products); and
recommending, by the computing device, the target garment (Yang: [0117] and Figs. 8-9 – “ranked list of publications is presented based on a representative image 830 for the publication. The representative images may be presented in a manner indicating the respective ranks of the publications included in the ranked list. For example, the images may be presented in a linear format with publications having a higher ranks being presented closer to a first position in the list (e.g., a topmost position or a leftmost position)”; [0051] – “output 308 may include recommendations”; see also [0107], [0143] and Figs. 14-15; the examiner notes the list comprises shoes visibly similar to the shoes and, as discussed in [0107], the results could be garments).
Yet Yang does not explicitly disclose that garment attributes are extracted from a text description. However, Forsyth teaches a similar garment recommendation method (Forsyth: [0029]), inlcuding
that garment attributes are extracted from a text description (Forsyth: [0031] – “allowing users to query with images and text”; [0098] – “To show and explain results for a text query with style or outfit level terms, the search engine server 120 first computes the top k most ‘associated’ items for the query…feeding a brand as input into the multi-level neural network (FIG. 4A) and constraining the output categories to style, color, material, shape, trim, and pattern”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the text analysis of Forsyth in the method of Yang because Yang already discloses determining attributes and Forsyth is merely demonstrating that attributes may determined from text. Additionally, it would have been obvious to have included that garment attributes are extracted from a text description as taught by Forsyth because text descriptions are well-known and the use of it in a garment recommendation method would have helped explain relevant recommendation items so a user can better understand recommendations (Forsyth: [0098]).

In regards to claim 2, Yang/Forsyth teaches the method of claim 1. Yang further discloses wherein the knowledge graph comprises nodes corresponding to type of clothes, category of clothes, attribute keys comprising sleeve-length, color, pattern, and dress length, values of attribute keys comprising short-sleeve, red and blue, context keys comprising gender, season and style, values of context keys comprising woman, summer and casual, combination of the values of the attribute keys and the type of clothes, and combination of the value of the attribute keys and the category of clothes (Yang: [0096] – “every publication category is organized as part of a hierarchy of categories…. if Category A is clothing publications, Category B can be Men's clothes publications and Category C is Women's clothes publications…category D (active wear publications in this example)…Subcategory I includes Active Footwear publications (for this example) and Subcategory J includes t-shirt publications…subcategory I includes four additional subcategories (subcategories K-N) to represent different types of active footwear publications (e.g., running shoe publications, basketball shoe publications, climbing shoe publications, and tennis shoe publications”; [0107-0109] – “aspects as including attributes comprising a predicted style (e.g., ankle length pants), a color (e.g., red), a pattern (e.g., solid), a brand, a material (e.g., denim), a season (e.g., a season or portion of the year suitable for wearing the pants), and a clothing type (e.g., casual clothing and ‘bottoms’). Each attribute may be represented by a descriptive word, such as pants, red, solid, denim, autumn, casual clothing, and bottoms…determines one or more categories associated with at least one aspect of the set of aspects for inclusion in the category set”); and
wherein the knowledge graph comprises edges between the nodes, the edges comprise "IsA" relationship representing attribute of one of the nodes belongs to a category of attribute of another one of the nodes, "PartOf' relationship representing attribution of one of the nodes is part of attribute of another one of the nodes, and "Matching_Score" relationship representing compatibility between attribution of two nodes (Yang: [0095-0096] – “the publication categories are then organized into a hierarchy (e.g., a map or tree), such that more general categories include more specific categories. Each node in the tree or map is a publication category that has a parent category (e.g., a more general category with which the publication category is associated) and potentially one or more child categories (e.g., narrow or more specific categories associated with the publication category.)… every publication category is organized as part of a hierarchy of categories…category A is a general product category that all other publication categories descend from. Publications in category A are then divided in to at least two different publication categories, category B and category C. It should be noted that each parent category (e.g., in this case category A is a parent category to both Category B and Category C) may include a large number of child categories (e.g., subcategories). In this example, publication categories B and C both have subcategories (or child categories)”; [0080] – “Multi-leveled relevance filtration may use BM25, predicted query leaf category+product leaf category, semantic vector similarity between query and product, and other models, to pick the top candidate products for the final re-ranking algorithm”).
Examiner note: the limitations of claim 2 merely recite non-functional language directed toward conveying meaning to the human reader rather than toward a function (see MPEP 2111.05), accordingly this limitation is granted little to no patentable weight.

In regards to claim 6, Yang/Forsyth teaches the method of claim 2. Yang further discloses wherein the step of querying the knowledge graph further comprises providing a condition to narrow or expand the matched attributes, and the condition comprises season of the target garment and style of the target garment (Yang: [0107] and Fig. 7 – “image interpretation component 620 may identify a pair of red pants as the object of interest in the at least one image. The image interpretation component 620 may identify the set of aspects as including attributes comprising a predicted style (e.g., ankle length pants), ...a season (e.g., a season or portion of the year suitable for wearing the pants), and a clothing type (e.g., casual clothing and ‘bottoms’)… Each attribute may be represented by a descriptive word, such as pants, …autumn, casual clothing”; [0109] – “the image interpretation component 620 determines one or more categories associated with at least one aspect of the set of aspects for inclusion in the category set. The image interpretation component 620 may compare the set of aspects to a global category set and selects the one or more categories for inclusion in the category set”).

In regards to claim 7, Yang/Forsyth teaches the method of claim 2. Yang further discloses wherein the step of extracting attributes and the step of extracting features are performed using at least one of a convolutional neural network (CNN) and a long-short term memory (LSTM) (Yang: [0092] and Fig. 7 – “the image interpretation component 620 comprises and uses multiple layers of a deep residual network to perform image processing and analysis to determine the category set. The deep residual network may be a fully-connected, convolutional neural network”; [0120] – “or each aspect of the set of aspects, the image interpretation component 620 determines a probability that the object of interest, within the at least one image, includes a specified aspect.”); [0093] – “image interpretation component 620 may comprise a…convolutional neural network”).

In regards to claim 8, Yang/Forsyth teaches the method of claim 2. Yet Yang does not explicitly disclose wherein at least one of the nodes corresponding to the extracted attributes and at least one of the nodes corresponding to the matched attributes have a matching score value of the "Matching_Score" relationship, and the matching score value is greater than a predetermined threshold. 
However, Forsyth further teaches wherein at least one of the nodes corresponding to the extracted attributes and at least one of the nodes corresponding to the matched attributes have a matching score value of the "Matching_Score" relationship, and the matching score value is greater than a predetermined threshold (Forsyth: [0065] – “Closeness of prediction values may be established as within a percentage threshold of each other”; [0064] – “Table A illustrates prediction values of projections for a certain characteristic term (e.g., could be color) between the six different visual specific embeddings. Note that the prediction value of the top within top-pants space (Embed_A) is close to the prediction value of the pants in top-pants space, and thus the top and pants would be considered compatible to each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Forsyth with Yang for the reasons identified above with respect to claim 1.

In regards to claim 9, Yang/Forsyth teaches the method of claim 2. Yang further discloses wherein the step of recommending the target garment is performed by: listing the target garment on a product webpage of the inputted garment; or pushing the target garment to a user purchased or reviewed the inputted garment (Yang: [0142] and Fig. 13 – “FIG. 13 is an example of item images caused by a server to be displayed at a user device, followed by an item image selected at the user device, such selection being accessed by the server”; [0036] and Fig. 1 – “the third-party application 132…supports one or more features or functions on a website hosted by the third party. The third-party website, for example, provides one or more promotional, marketplace, or payment functions that are supported by the relevant applications of the networked system 102”; the examiner notes that Fig. 13 displays both the input garment and the target garment in a single screen).

In regards to claim 10, Yang/Forsyth teaches the method of claim 2. Yet Yang does not explicitly disclose providing an explanation of recommending the target garment based on the matching between the extracted attributes and the matched attributes. 
However, Forsyth further discloses providing an explanation of recommending the target garment based on the matching between the extracted attributes and the matched attributes (Forsyth: [0097-0098] – “when a user searches for evening gowns, she might wonder what elements make the items exhibit an evening style. The search engine server 120 leverages the different categories in the developed lexicon of 1300 words to provide explanations for style-level characteristics, using element-level terms in the lexicon as shown in FIG. 7…To show and explain results for a text query with style or outfit level terms, the search engine server 120 first computes the top k most ‘associated’ items for the query using the procedure described above. The search engine server 120 may then compute the average activation score for each term in the lexicon for these k products. The top element-level terms with the highest average activation scores serve as explanations for our results, e.g., may be formatted into phrases and sentences that explain the relevance of the image-based search results supplied in response to the query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Forsyth with Yang for the reasons identified above with respect to claim 1.

In regards to claim 11, Yang/Forsyth teaches the method of claim 2. Yet Yang does not explicitly disclose wherein the target garment is an outfit comprising a plurality of garments compatible to the inputted garment. 
However, Forsyth further discloses wherein the target garment is an outfit comprising a plurality of garments compatible to the inputted garment (Forsyth: [0108] and Fig. 9 – “FIG. 9 is an example search results page containing outfit completion in response to style-based and context-based outfit queries, according to various embodiments. Note that the multi-modal input in the search engine server 120 (such as a bag and the word ‘weekend’) is the input query, and the search engine server 120 returns a multi-modal output as the search results, e.g., a bottom, a cropped top, a pair of boots, and a belt. Included with the multi-modal output is a structured text explanation of not only why these items go together…provides contextual compatibility for the outfit within the context it is to be worn.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Forsyth with Yang for the reasons identified above with respect to claim 1.

In regards to claim 12, Yang/Forsyth teaches the method of claim 2. Yet Yang does not explicitly disclose wherein at least one of the plurality of garments is determined based on the inputted garment and the others of the plurality of garments. 
However, Forsyth further discloses wherein at least one of the plurality of garments is determined based on the inputted garment and the others of the plurality of garments (Forsyth: [0057] – “the visual semantic embedder 124 selects several images from online site(s) (or other sources), which for the present examples, are images of fashion items in order to determine whether the corresponding items would be compatible in an outfit, e.g., worn with each other”; [0101-0102] – “Naughty transitivity is the often wrong assumption that because item A (like a hat) is found to be compatible with item B (like a pair of pants) and item C (like a pair of shoes) also goes with item B, that item A necessarily also goes with item C. In this example, the hat and shoes are often incompatible and should be compared directly to each other within the context of the overall outfit…The inventors propose solving the naughty transitivity problem by having separate spaces that capture the compatibility between each pair of different types to prevent the naughty transitivity”; see also [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Forsyth with Yang for the reasons identified above with respect to claim 1.

In regards to claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Yang/Forsyth teaches the limitations of claim 1 as noted above. Yang further teaches a system for recommending a target garment matching an inputted garment, wherein the system comprises a computing device, the computing device comprises a processor and a storage device storing computer executable code, and the computer executable code, when executed at the processor, is configured to: perform (Yang: [0028]). Claim 13 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14-16, all the limitations in system claims 14-16 are closely parallel to the limitations of method claims 2 and 4-5 analyzed above and rejected on the same bases.  

In regards to claim 18, claim 18 is directed to a medium. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined method of Yang/Forsyth teaches the limitations of claim 1 as noted above. Yang further teaches a non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at a processor of a computing device, is configured to: perform (Yang: [0028-0029]). Claim 18 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 19 all the limitations in medium claim 19 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Forsyth, in view of Cabrera et al. (US 20200257976 A1), hereinafter Cabrera.

In regards to claim 3, Yang/Forsyth teaches the method of claim 2. Yet Yang does not explicitly disclose wherein matching score values of the "Matching_Score" relationships are optimized using garment outfit opinion from key opinion leaders (KOLs). 
However, Cabrera teaches a similar apparel recommendation method (Cabrera: [abstract]), including  
wherein matching score values of the "Matching_Score" relationships are optimized using garment outfit opinion from key opinion leaders (KOLs) (Cabrera: [0023] – “For a sufficient quantity and quality of training data, the compatibility score is usable as a proxy for how fashionable the pair of items are together. Thus, the compatibility score can be used to algorithmically recommend apparel to form a fashionable outfit…The notion of complementarity used in the training examples can be derived from product collections curated by merchandising partners or clothing stylists who inherently use art to determine what consumers like. Thus, the techniques disclosed herein can leverage the expertise of human curators”; [0049-0051] – “In addition to…color information, the aux cues 219 can include category information regarding the apparel images 202. For example, an embedding can be created from the categories of the apparel images 202. Each possible combination of categories of apparel items in the apparel images 202 can be assigned to a different value as part of the embedding (e.g., a combination of shirt and pants can have a value of one and a combination of shirt and skirt can have a value of two)…second subnetwork 230 is configured to map the pair of features identified by the first subnetwork (e.g., in the form of the vector 222, which may in some examples may incorporate the aux cues 219) to a fashion compatibility score 232”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the KOL opinions of Cabrera in the method of Yang because Yang already discloses scores and Cabrera is merely demonstrating how scores may be determined. Additionally, it would have been obvious to have included wherein matching score values of the "Matching_Score" relationships are optimized using garment outfit opinion from key opinion leaders (KOLs) as taught by Cabrera because expert opinions are well-known and the use of it in an outfit recommendation method would have leveraged expertise of human curators (Cabrera: [0023]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Forsyth, in view of Lorbert et al. (US 10614342 B1), hereinafter Lorbert.

In regards to claim 17, Yang/Forsyth teaches the system of claim 13. Yang further discloses wherein the computer executable code is configured to extract attributes and extract features from the image using a convolutional neural network (CNN) (Yang: [0092] and Fig. 7 – “the image interpretation component 620 comprises and uses multiple layers of a deep residual network to perform image processing and analysis to determine the category set. The deep residual network may be a fully-connected, convolutional neural network”; [0120] – “or each aspect of the set of aspects, the image interpretation component 620 determines a probability that the object of interest, within the at least one image, includes a specified aspect.”); [0093] – “image interpretation component 620 may comprise a…convolutional neural network”).  Yet Yang does not explicitly disclose extracting attributes and extracting features from the text description using a long-short term memory (LSTM).
However, Lorbert teaches a similar apparel recommendation method (Lorbert: [abstract]), including  
extracting attributes and extracting features from the text description using a long-short term memory (LSTM) (Lorbert: Col. 4, Ln. 35-45 – “LSTMs are used in text-based problems to predict sequences of words (e.g., the LSTMs model how to advance from word to word in one or more sentences based on previous words in the one or more sentences). Accordingly, the outfits z may comprise an ordered list of articles of clothing (e.g., {shirt, pants, shoes, bags, jewelry}”; Col. 5, Ln. 5-15 and Fig. 2A – “Initial state 210a may be the zero vector. The input to each cell of the LSTM is a visual descriptor feature vector (e.g., ƒ(I.sub.z.sub.1), etc.) for a selected item of an outfit and the next item's category (e.g., the clothing category for a recommendation is to be generated—e.g., hats, scarves, shoes, etc.). The output of each cell is an output feature vector that may be used as an input to visual search component 132 of FIG. 1 in order to produce a set of one or more recommended articles of clothing from the requested category and an updated state vector”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the LSTM of Lorbert in the method of Yang because Yang already discloses feature analysis and Lorbert is merely demonstrating how the analysis may be done. Additionally, it would have been obvious to have included extracting attributes and extracting features from the text description using a long-short term memory (LSTM) as taught by Lorbert because feature analysis is well-known and the use of it in a fashion recommendation method would have recommended outfits that are visually pleasing (Lorbert: Col. 1, Ln. 5-10; Col. 2, Ln. 15-20).


Allowable Subject Matter
	Claims 4-5, 15-16, and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is an Examiner’s statement of reasons for allowance: 

	Upon review of the evidence at hand, it is concluded that the totality of the evidence in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.  In regards to claims 4 and 15 the allowable features are as follows: 
wherein the matching score values are determined by: 
p(nodei, nodej) = (p'(nodei, nodej) + 1) * Ti * Tj, 
wherein p'(nodei,nodej) is a previous matching score between the node i and the node j, p(nodei, nodej) is a current matching score between the node i and the node j after training using a training outfit, Ti is trending index of the node i, and Tj is trending index of the node j.

In regards to claim 20 the allowable features are as follows: 
wherein the matching score values are determined by: 
p(nodei, nodej) = (p'(nodei, nodej) + 1) * Ti * Tj, 
p'(nodei,nodej) is a previous matching score between the node i and the node j, p(nodei, nodej) is a current matching score between the node i and the node j after training using a training outfit, Ti is trending index of the node i, and Tj is trending index of the node j;
wherein the trending index is determined by:              
                
                    
                        T
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            V
                        
                    
                    
                        o
                        
                            
                                i
                                ,
                                j
                                ,
                                k
                            
                        
                        *
                        
                            
                                K
                                I
                            
                            
                                k
                            
                        
                    
                
            
        , 
    PNG
    media_image1.png
    39
    487
    media_image1.png
    Greyscale
 Ti is the trending index of the ith node or entity, KIk is impact index of kth of a total of n key opinion leaders (KOLs) calculated by             
                
                    
                        K
                        I
                    
                    
                        k
                    
                
                =
                
                    
                        
                            
                                F
                            
                            
                                k
                            
                        
                    
                    
                        m
                        a
                        x
                        ⁡
                        (
                        
                            
                                F
                            
                            
                                1
                            
                        
                        ,
                         
                        
                            
                                F
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                        
                            
                                F
                            
                            
                                n
                            
                        
                        )
                         
                    
                
            
         , Fk is a total number of followers of the kth KOL, and Cj is the jth of a total of V number of garments recommended by the KOLs.

The most apposite prior art of record includes Yang et al. (US 20180157681 A1), hereinafter Yang, Forsyth et al. (US 20200311798 A1), hereinafter Forsyth, Cabrera et al. (US 20200257976 A1), hereinafter Cabrera, and Semarjian et al. (US 20210182934 A1), hereinafter Semarjian.
	
Yang discloses a method of determining garment recommendations (Yang: [0096]; [0107]; [0111]). Yang further discloses calculating image signature similarities using Hamming distances (Yang: [0113]). Additionally, Yang discloses that a machine-learned model is applied to mapping a specific <source, target> pair, the parameters for machine-learned Source Model and machine-learned Target Model are optimized so that relevant <source, target> pair closer vector distance representation. The minimum distance is calculated using source and target information (Yang: [0103-0104]). Yet Yang does not explicitly disclose the specific equation with the specific variables discussed above.

	Forsyth teaches a method of determining outfit recommendations (Forsyth: [0029]). Forsyth further teaches computing how strongly a term is associated with a product. The search engine server computes the visual semantic embedding of the product and then computes the “association score” for that term using the activation of the i.sup.th neuron. To retrieve a set of (k) items that best match a term of the query, the search engine server 120 samples a subset of fashion items, and returns the top k items with the largest “association score” for the term. If the query contains a set of terms, the search engine server 120 computes the combined association score as the product of the association scores of individual terms, so products with a very low association scores for any term in the set get penalized heavily (Forsyth: [0096]). Forsyth further teaches determining a compatibility score by calculating the Euclidian distance between two vectors (Forsyth: [0103]). Yet Forsyth does not explicitly teach the specific equation with the specific variables discussed above.

	Cabrera teaches an apparel recommendation method (Cabrera: [abstract]). Cabrera further teaches that compatibility scores may be generated between an item and other items within a given category (Cabrera: [0069]). Cabrera additionally discloses calculating the score using machine learning and multiple equations (Cabrera: [0059-0060]). Yet Cabrera does not explicitly teach the specific equation with the specific variables discussed above.

	Semarjian teaches an outfit recommendation method (Semarjian: [abstract]). Semarjian further teaches calculations of a blended similarity score using text and image encodings. The blended item-to-item similarity score may be calculated by a weighted average of an Image Similarity Score (ISS) 326 and a Text Similarity Score 356. The ISS 326 may be computed by calculating a cosine similarity scores 290 between the encodings of the two item images (e.g., image encodings 314/354) based on a pre-trained model. The text similarity score 356 may be computed by calculating a cosine similarity score 290 between the encodings of the two item description texts (text encodings 324/364) based on the pre-configured model (Semarjian: [0034]). Yet Semarjian does not explicitly teach the specific equation with the specific variables discussed above.


Neither Yang, nor Forsyth, nor Cabrera, nor Semarjian, teaches: 
wherein the matching score values are determined by: 
p(nodei, nodej) = (p'(nodei, nodej) + 1) * Ti * Tj, 
wherein p'(nodei,nodej) is a previous matching score between the node i and the node j, p(nodei, nodej) is a current matching score between the node i and the node j after training using a training outfit, Ti is trending index of the node i, and Tj is trending index of the node j.
Additionally, neither Yang, nor Forsyth, nor Cabrera, nor Semarjian, teaches: 
wherein the matching score values are determined by: 
p(nodei, nodej) = (p'(nodei, nodej) + 1) * Ti * Tj, 
p'(nodei,nodej) is a previous matching score between the node i and the node j, p(nodei, nodej) is a current matching score between the node i and the node j after training using a training outfit, Ti is trending index of the node i, and Tj is trending index of the node j;
wherein the trending index is determined by:              
                
                    
                        T
                    
                    
                        j
                    
                
                =
                
                    
                        ∑
                        
                            j
                            =
                            1
                        
                        
                            V
                        
                    
                    
                        o
                        
                            
                                i
                                ,
                                j
                                ,
                                k
                            
                        
                        *
                        
                            
                                K
                                I
                            
                            
                                k
                            
                        
                    
                
            
        , 
    PNG
    media_image1.png
    39
    487
    media_image1.png
    Greyscale
 Ti is the trending index of the ith node or entity, KIk is impact index of kth of a total of n key opinion leaders (KOLs) calculated by             
                
                    
                        K
                        I
                    
                    
                        k
                    
                
                =
                
                    
                        
                            
                                F
                            
                            
                                k
                            
                        
                    
                    
                        m
                        a
                        x
                        ⁡
                        (
                        
                            
                                F
                            
                            
                                1
                            
                        
                        ,
                         
                        
                            
                                F
                            
                            
                                2
                            
                        
                        ,
                         
                        …
                        ,
                        
                            
                                F
                            
                            
                                n
                            
                        
                        )
                         
                    
                
            
         , Fk is a total number of followers of the kth KOL, and Cj is the jth of a total of V number of garments recommended by the KOLs.


Claims 5 and 16 are dependencies of claims 4 and 15 and are allowable over the prior art for the reasons identified above with respect to claims 4 and 15.
	
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  

Conclusion
Newly cited Rybakov et al. (US 9881226 B1), hereinafter Rybakov, teaches an apparel recommendation systems. A category tree may be used to determine relevant categories for apparel items.
	Newly cited NPL reference U determining similar fashion items. A deep learning model is trained to categorize clothing images into six categories. Similar clothing items are found according to the category attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625